                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cv-00172-FDW-DSC
 RACHAN DAMIDI REDDY,                           )
                                                )
        Petitioner,                             )
                                                )
 vs.                                            )                  ORDER and NOTICE
                                                )
 RASHID A. BUTTAR,                              )
                                                )
        Respondent.                             )
                                                )

       THIS MATTER is before the Court sua sponte with regard to the upcoming hearing on

Petitioner’s Motion for Summary Judgment (Doc. No. 71), which is scheduled for April 8, 2020

at 10:30 am. In light of the rapidly evolving situation surrounding the outbreak of novel

coronavirus in the United States and the State of North Carolina, in an effort to maximize social

distancing, and to protect particularly vulnerable members of the public—including many

members of our Bar, Court staff, and Judges—IT IS HEREBY ORDERED that the hearing is

CANCELLED. The Court will adjudicate the motion on the parties’ briefs.

       The Clerk of Court is respectfully DIRECTED to remove the hearing from the Court

calendar.

       IT IS SO ORDERED.

                                           Signed: April 2, 2020




                                                1
